Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on December 14, 2020.
Claims 1 and 3-17 have been amended. Claim 2 has been cancelled. Claim 21 is new. Claims 1 and 3-21 are currently pending and have been examined.

Response to Arguments
101: Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered but are not persuasive.
The Applicant argues (p. 12) that “a unique prioritization scheme for generating and presenting a listing of customer service conversations that is useable by an agent” integrates the abstract idea into a practical application under Prong Two of Step 2A analysis. The Examiner disagrees, the cited limitations do not include any additional elements to integrate the abstract idea into a practical application. The Applicant merely cites a business process improvement not an improvement to technology.
The Applicant argues (p. 13) that the “determining a level of engagement of the customer based on the duration of time between sending an agent message and receiving a subsequent customer response is a non-conventional feature that confines the claim to a particular useful application” as such the claims are directed to ‐solution activity to the judicial exception.
As such, the 101 rejection is maintained.
103: Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant’s arguments are moot due to substantive amendments to the independent claim 1 and new claim 21 that necessitate an updated search and reconsideration. The Applicant essentially argues that the amended limitations overcome the US 20160036652 A1 (Bellini) in view of US 10447853 B1 (Ouimette) references used in the 103 rejection (mailed June 12, 2020).
As such, due to substantive amendments and newly claimed subject matter, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1 and 3-21.
If the Applicant wishes, the Applicant is kindly invited to setup a phone interview to discuss the 101 and 103 rejections to promote compact prosecution.

Claim Objections
Claim 1 is objected to for having minor informalities. The limitation “an agent computing device” in the step starting with “presenting” should be “the agent computing device. Appropriate correction is required.
Claim 21 is objected to for having minor informalities. The clause starting with “wherein a time period” should end with an “and”. Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-20 are directed to a process and claim 21 is directed to a machine. Thus, claims 1 and 3-21 are all within one of the four statutory categories of eligible subject matter.
Prong One of Step 2A: Claim 1 recites “receiving a customer message, the customer message comprising a customer service conversation between a customer and an agent; in response to said receiving the customer message, sending an agent message, the agent message further comprising the customer service conversation; receiving a subsequent customer message, the subsequent customer message responding to the agent message, and the subsequent customer message further comprising the customer service conversation; tracking a duration of time between the sending the agent message to the customer and the receiving the subsequent customer message from the customer; determining a level of engagement of the customer based on the duration of time; determining an expected response time target for responding to the subsequent customer message based on the level of engagement; and generating a listing indicating the expected response time target and a plurality of second response time targets determined for a plurality of second subsequent customer messages associated with a plurality of second customers.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to managing personal behavior or relationships or interactions between people.
Claim 21 recites “an ordered list of a plurality of customer service conversations presented on an agent computing device, each customer service conversation being initiated by a first customer message from a respective first customer, one or more of the customer service conversations including a first agent response and a subsequent customer message received in response to the first agent response, the list being ordered at least in part based on a determined customer engagement level where customer service conversations having a greater determined customer engagement levels are higher on the list than customer service conversations having lesser determined customer engagement levels; wherein a time period between the first agent response and the subsequent customer message is tracked; and wherein the customer engagement level is determined based at least in part on the time period, the customer engagement level being inversely proportional to the time period.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to managing personal behavior or relationships or interactions between people.
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite an agent computing device, a customer computing device, and a display. The agent computing device, customer computing device, and the display are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “presenting the listing by an agent computing device to the agent” amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using generic device(s).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve to the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)); or apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the agent computing device, customer computing device, and the display amount to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “presenting the listing by an agent computing device to the agent” was considered as insignificant extra‐solution activity. Reconsidering here in step 2B, the additional elements are also determined to be insignificant extra-solution activity. Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible. For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible.
As per dependent claims 3-15 and 17-20, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3-15 and 17-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.
As per dependent claim 16, the dependent claim recite the additional elements of “presenting the updated listing to the agent on the agent computing device”. The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. Furthermore, the dependent claim includes no indication that it involved an ordered combination of steps that are enough to indicate that the dependent claim include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160036652 A1 (Bellini) in view of US 10447853 B1 (Ouimette) in further view of US 20150256675 A1 (Sri).
As per claim 1, Bellini teaches,
receiving, at an agent computing device (¶ [0037] “Support agents and customers can use computing devices to access the ticketing system and service level agreements”), a customer message from a customer computing device (FIG. 2, item 207, ¶ [0069] teaches creation of the ticket and conversation between customer and agent), the customer message comprising a customer service conversation between a customer and an agent (FIG. 2, items 203, 204, ¶ [0066]-[0069] teaches initial creation of the ticket by the customer per. item 204 and 207 and conversation summary 203),
in response to said receiving the customer message, sending an agent message (FIG. 2, item 212a, ¶ [0069] “The first response by the support agent was at 10:33 AM as shown by the time stamp 211a associated with the first chat message 212a”) to the customer computing device (FIG. 4, item 408b, ¶ [0076]), the agent message further comprising the customer service conversation (FIG. 2, item 211a, ¶ [0066] teach agent response and the conversation),
receiving a subsequent customer message from the customer computing device (FIG. 4, item 408b, ¶ [0076]), the subsequent customer message responding to the agent message, and the subsequent customer message further comprising the customer service conversation (FIG. 2, item 213a, ¶ [0067]-[0068]),
Bellini does not explicitly teach,
tracking a duration of time between the sending the agent message to the customer and the receiving the subsequent customer message from the customer ,
determining a level of engagement of the customer based on the duration of time ,
in response to said receiving the subsequent customer message, determining an expected response time target for responding to the subsequent customer message based on the level of engagement, wherein the greater the level of engagement the shorter expected response time target ,
generating a listing indicating the expected response time target and a plurality of second response time targets determined for a plurality of second subsequent customer messages associated with a plurality of second customers, the listing prioritizing preparation of subsequent agent messages in response to said subsequent customer message and said second subsequent customer messages based on the expected response time target and the plurality of second response time targets ,
presenting the listing by an agent computing device to the agent .
Bellini suggests determining an expected response time target (¶ [0057] “The SLA 105 can include a maximum response time 107” teaches SLA that is the expected time by the agent to respond to customer, ¶ [0050]-[0051] teach the determination of SLA based on various factors).
However, Sri teaches,
tracking a duration of time between the sending the agent message to the customer and the receiving the subsequent customer message from the customer (¶ [0020] “customer response time” teaches time tracked response to agent message),
determining a level of engagement of the customer based on the duration of time (¶ [0034] “the one or more mood metrics includes a customer engagement score determined based on at least one of … a customer response time” teaches customer engagement score as a level of engagement of the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize customer engagement metric of Sri in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a customer engagement metric improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response based on customer engagement to better align the agent response to a responsive customer.
Ouimette teaches,
in response to said receiving the subsequent customer message, determining an expected response time target for responding to the subsequent customer message (col. 16, lines 24-49 “To remind the agent to provide a timely response, an agent response timer may be created that is started in response to receiving a party's chat message”, col. 18, lines 53-67 “a chat session may have a timer indicating how long since the agent has reviewed the last incoming communication. For chat sessions, there may be a goal of having the agent respond to a chat message within a time limit (e.g., 1 minute)” teaches goal based time limit/timer to have agent respond to a chat message (that encompasses the subsequent customer message) within a chat session) based on the level of engagement (col. 26, lines 23-40 “This value is not necessarily required to know whether the agent is available to handle another communication session. Rather, this value is used to determine if the agent has provided adequate attention to that communications session. This value is used in conjunction with the third column 1206, which is the time since the last response on that communications channel” teaches attention of the agent based on last communication timestamp (with customer) as level of engagement with the customer), wherein the greater the level of engagement the shorter expected response time target (col. 26, lines 41-49 “If the agent is on a voice call with the customer, then it is presumed that the agent is responding property to the customer. If the customer, for example, asks a question and the agent does not respond, likely the party will ask the question again or request the agent's attention. Thus, it is more likely that the agent will focus their attention on servicing the voice call at the expense of non-voice communication sessions” teaches agent attention focused on voice call for shorter response time compared non-voice communication with larger response time),
generating a listing indicating the expected response time target and a plurality of second response time targets determined for a plurality of second subsequent customer messages associated with a plurality of second customers, the listing prioritizing preparation of subsequent agent messages in response to said subsequent customer message and said second subsequent customer messages based on the expected response time target and the plurality of second response time targets (FIG. 12A, item 1206, 1208, col. 26, lines 23-40 “This value is used in conjunction with the third column 1206, which is the time since the last response on that communications channel. A threshold value, as defined in the fourth column 1208, can indicate an acceptable threshold for when the agent is expected to address a particular communications session” teaches threshold as expected response time target, col. 26, lines 50-60 “For example, the contact center may expect an incoming chat session to be addressed by an agent within a minute after notification of the agent… On the other hand, an email may have a much longer response time, such as five hours ("5:00")” teaches prioritization of the listing based on the threshold value by listing the communication sessions based on value of the threshold from highest to lowest),
presenting the listing by an agent computing device to the agent (FIG. 12A, col. 25, lines 62-67 “a portion of the Agent Session Authorization Table 1100 is shown, with illustrating information related to one agent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

As per claim 4, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Bellini teaches,
a status of the customer (¶ [0051] “a service provider can provide the same service to two different customers and charge more to one of the customers because the SLA indicates a higher service level, with a longer schedule, shorter response goal times, or higher response goal percentages” teaches customer with a higher service level as a status).

As per claim 5, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Bellini teaches,
an importance level of the customer (¶ [0051] “a service provider can provide the same service to two different customers and charge more to one of the customers because the SLA indicates a higher service level, with a longer schedule, shorter response goal times, or higher response goal percentages” teaches customer with a higher service level as importance level).

As per claim 8, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
receiving a plurality of customer messages before sending an agent message (FIG. 6, item 610, 620, col. 20, lines 51-63 “The "inbox" function 622a allows the agent to review incoming email messages” teaches multiple messages reviewed by agent prior to a response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

As per claim 10, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Bellini teaches,
an origin of the customer message (¶ [0051] “a service provider can provide the same service to two different customers and charge more to one of the customers because the SLA indicates a higher service level, with a longer schedule, shorter response goal times, or higher response goal percentages” teaches responding to message differently (faster/slower) based on SLA of the customer from whom the message originates).

As per claim 13, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based (col. 16, lines 24-49, col. 18, lines 53-67) on a follow-up status of the customer message (col. 17, lines 3-28 “This term ("after call work") originated in contact centers in regard to voice calls, and refers to the work an agent carries out after the voice call has ended, but before the next call is handled” teaches message with active call work state (closed but waiting other work such as follow up)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

As per claim 14, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Bellini teaches,
a length of the customer service conversation (¶ [0044] “the chat session can display the chat transcript along with the support ticket, and can facilitate updating the support ticket during the duration of the chat session. This may facilitate the resolution of support incidents that require attention over a longer period of time, or that require attention by more than one support agent, by making information about the support incident more easily available” teaches resolving support tickets (that is associated with response time) based on a duration of the support ticket).

As per claim 16, combination of Bellini, Ouimette, and Sri teach all the limitaitons of claim 1. Ouimette also teaches,
in response to said receiving the customer message, adding the customer service conversation to a schedule of one or more other customer service conversations for the agent (
FIG. 4, col. 31, lines 1-15 “operation 1325 where the agent is informed of the incoming communication, which is pending review by the agent. This is accomplished by various visual indicators bringing attention the status of the associated non-voice communication session indicator” teach conversations posted to agent list,
col. 6, lines 49-64 “The agent will typically confirm when the session is completed” teaches agent sending confirmation message to customer,
col. 6, lines 49-64 “if the user does not interact further with the chat window, a timeout may occur and the chat window is closed automatically” teaches timer.
in response to the duration exceeding a predetermined maximum time interval without receiving the subsequent customer message of the customer service conversation, automatically removing the customer service conversation from the schedule (col. 6, lines 49-64 “if the user does not interact further with the chat window, a timeout may occur and the chat window is closed automatically” teaches timer exceeding timeout limit and closing/removing the chat session),
generating an updated listing for the agent (col. 23, lines 50-65, col. 24, lines 1-3 “when the next incoming communication needs to be allocated, that agent's availability will reflect that recently assigned communication session. Correspondingly, when the agent completes that communication session, their availability table will be updated as well” teaches updating the agent communication listing),
presenting the updated listing to the agent on the agent computing device (col. 23, lines 50-65, col. 24, lines 1-3 teaches providing the updating communication listing to the agent), the updated listing removing the customer service conversation from a prioritized list of the one or more other customer service conversations (col. 31, lines 55-67 “When a communication session ends… The CSIP may likewise disappear” teaches removal of the conversation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent/system responsiveness to end of a conversation session by automating conversation termination.

As per claim 18, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches,
wherein the predetermined maximum time interval is based on at least one of (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent/system responsiveness to end of a conversation session by automating conversation termination.
Bellini teaches,
a status of the customer (¶ [0051] teaches customer with a higher service level as a status).

Claims 3, 6-7, 9, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ouimette in view of Sri in further view of US 20160261747 A1 (Thirugnanasundaram).
As per claim 3, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the time interval mechanism of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Thirugnanasundaram teaches,
one or more time intervals between one or more previous messages between the customer and the agent during one or more other customer service conversations, the one or more other customer service conversations occurring before the customer service conversation (¶ [0062] “the features are extracted from the historical conversations”, ¶ [0065] “the ALU may determine a first average response time for each conversation based on at least the first response time associated with the second messages in each conversation” teaches determining average response time based on historical conversations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

As per claim 6, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Thirugnanasundaram teaches,
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, the one or more previous messages having topics similar to a topic of the first customer service conversation (table 1, ¶ [0062] “the features are extracted from the historical conversations. The features may comprise … the topic associated with each conversation”, [0065] “the ALU may determine a first average response time for each conversation based on at least the first response time associated with the second messages in each conversation” teach determining priority of the message based on response time/interval and common topics, ¶ [0027] “the same issue raised by a low influencing customer” teaches similarity between customers based on common issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by providing a baseline for the response goal based on previous response times/intervals between agent and customer and (common) topics from historical conversations.

As per claim 7, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Thirugnanasundaram teaches,
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, wherein the customer is similar to the one or more other customers (¶ [0065] “the ALU may determine a first average response time for each conversation based on at least the first response time associated with the second messages in each conversation” teaches determining response time from historical conversations, ¶ [0027] “the same issue raised by a low influencing customer” teaches similarity between customers based on common issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by providing a baseline for the response goal based on previous response times/intervals between agent(s) and similar customers from historical conversations.

As per claim 9, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Thirugnanasundaram teaches,
an emotional context of the customer message (¶ [0062] “The features may comprise … the sentiment of the conversation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by prioritizing customer message(s) based on sentiment of the message.

As per claim 11, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Thirugnanasundaram teaches,
a geolocation of the customer computing device (¶ [0062] “The features may comprise … the location of the second customer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by prioritizing customer message(s) based on location of the customer (computer).

As per claim 17, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches,
receiving a plurality of customer messages before sending an agent message (FIG. 6, item 610, 620, col. 20, lines 51-63 teaches multiple messages reviewed by agent prior to a response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent/system responsiveness to end of a conversation session by automating conversation termination.
Combination of Bellini, Ouimette, and Sri do not explicitly teach, however, Thirugnanasundaram teaches.
one or more time intervals between one or more previous messages between the customer and the agent during one or more other customer service conversations, the one or more other customer service conversations occurring before the customer service conversation (¶ [0062], [0065] teaches determining average response time based on historical conversations),
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, the one or more previous messages having topics similar to a topic of the customer service conversation (table 1, ¶ [0062], [0065] teach determining priority of the message based on response time/interval and common topics, ¶ [0027] teaches similarity between customers based on common issue),
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, wherein the customer is similar to the one or more other customers (¶ [0065] teaches determining response time from historical conversations, ¶ [0027] teaches similarity between customers based on common issue),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by providing a baseline for the response goal based on features associated with historical conversations.

As per claim 19, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches,
wherein the predetermined maximum time interval is based on at least one of (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent/system responsiveness to end of a conversation session by automating conversation termination.
Combination of Bellini, Ouimette, and Sri do not explicitly teach, however, Thirugnanasundaram teaches,
an emotional context of the customer message (¶ [0062] “The features may comprise … the sentiment of the conversation”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by providing a baseline for the response goal based on features associated with historical conversations.

As per claim 20, combination of combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches,
wherein the predetermined maximum time interval is based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent/system responsiveness to end of a conversation session by automating conversation termination.
Combination of Bellini, Ouimette, and Sri do not explicitly teach, however, Thirugnanasundaram teaches,
 a geolocation of the customer computing device (¶ [0062] “The features may comprise … the location of the second customer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a time interval of Thirugnanasundaram in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response time goal dependent on interval between agent response and customer reply improves a determination of response goal by providing a baseline for the response goal based on features associated with historical conversations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ouimette in view of Sri in further view of US 20180219806 A1 (Girishankar).
As per claim 12, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches,
wherein said determining the expected response time target is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Combination of Bellini, Ouimette, and Sri do not explicitly teach, however, Girishankar teaches,
a demographic of the customer (¶ [0027] “The particular message may be under a channel associated with user criteria… The criteria may include rules that are matched against all users of the application. These rules may include … custom properties (e.g., … gender, age)) teaches message analyzed based on gender age.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze a message based on a demographic of a customer of Girishankar in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because demographic based analysis of the message improves agent responsiveness to incoming messages by enabling the agent to focus on the incoming messages based on demographic criteria.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ouimette in view of Sri in further view of US 20100002863 A1 (Loftus).
As per claim 15, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Bellini also teaches,
receiving another subsequent customer message from the customer computing device (FIG. 2, item 207, ¶ [0069]), the another subsequent customer message responding to the subsequent agent message, and the another subsequent customer message further comprising the customer service conversation (FIG. 2, items 203, 213b, ¶ [0066]-[0069] teaches another subsequent message and conversation summary 203).
Ouimette teaches,
in response to said receiving the another subsequent customer message (col. 16, lines 24-49 teaches starting a timer in response to receiving a customer message),
indicating, on the agent computing device, the [updated] expected response time target to the agent for prioritizing preparing another subsequent agent message in response to the another subsequent customer message based on the [updated] expected response time target (col. 18, lines 53-67 teaches providing the timer to the agent to prioritize the message and warning the agent to prioritize the message based on response time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize response timer mechanism of Ouimette in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a response timer mechanism improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.
Combination of Bellini, Ouimette, and Sri do not explicitly teach,
updating the expected response time target for responding to the another subsequent customer message,
the updated expected response time target .
However Loftus teaches,
updating the expected response time target for responding to the another subsequent customer message (
¶ [0045] “receiving an event notification indicative of the progress through a structured workflow of a communication session at one of the plurality of agent stations” teaches event notification as an incoming message, 
¶ [0046] “adjusting, in respect of the one of the plurality of agent stations, the expected duration until the agent stations becomes free, the adjustment being based on the event notification” teaches adjusting when the agent is free or expected response time),
the updated expected response time target (¶ [0046] “the expected duration until the agent stations becomes free”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a response time of Loftus in the SLA based customer service system of Bellini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because updating a response time based on agent load improves a determination of response goal by providing a dynamic baseline for the response goal based on work load on the agent.

Claim 21 is rejected under 35 U.S.C 103 as being unpatentable over Ouimette in view of Sri.
As per claim 21, Ouimette teaches,
an ordered list of a plurality of customer service conversations presented on an agent computing device, each customer service conversation being initiated by a first customer message from a respective first customer, one or more of the customer service conversations including a first agent response and a subsequent customer message received in response to the first agent response, the list being ordered at least in part based on a determined customer engagement level where customer service conversations having a greater determined customer engagement levels are higher on the list than customer service conversations having lesser determined customer engagement levels (FIG. 12A, item 1206, 1208, col. 26, lines 23-40 teaches threshold based listing of agent/customer conversations in which threshold value includes an expected response time target, col. 26, lines 50-60 teaches prioritization of the listing based on the threshold value by listing the communication sessions based on value of the threshold from highest to lowest),
wherein the customer engagement level is determined based at least in part on the time period, the customer engagement level being inversely proportional to the time period (col. 26, lines 23-40 teaches attention of the agent based on last communication timestamp (with customer) as level of engagement with the customer, col. 26, lines 41-49 teaches agent attention focused on voice call for shorter response time compared non-voice communication with larger response time).
Ouimette does not explicitly teach, however, Sri teaches,
wherein a time period between the first agent response and the subsequent customer message is tracked (¶ [0020] “customer response time” teaches time tracked response to agent message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize customer engagement metric of Sri in the agent work load optimization system of Ouimette since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of service agent management and because a customer engagement metric improves agent responsiveness to incoming follow-up messages from the customer by enforcing agent response based on customer engagement to better align the agent response to a responsive customer.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692